                                                                                               -/
                                                                                           ·. : .
                                                                                           .




                               UNITED STATES DISTRICT COURT
                                           for(the                                ..   .
                                                                                       _


                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. King Junior Ragland                                              Docket No. 5:16-CR-70-2BO

                               Petition for Action on Supervised Release

COMES NOW Michael C. Brittain, Supervising U.S. Probation Officer of the court, presenting a petition
for modification of the Judgment and Commitment Order of King Junior Ragland, who, upon an earlier
plea of guilty to Making a False Statement, was sentenced by the Honorable Terrence W. Boyle, Chief
United States District Judge, on October 19, 2018, to the custody of the Bureau of Prisons for a term of
time served. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 3 months.

   King Junior Ragland was released from custody on October 19, 2018, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Mr. Ragland is currently residing in a nursing facility in Maryland and is unable to attend meetings at the
probation office or to subniit urinalysis samples at a substance abuse treatment vendor near his residence.
Due to his current health conditions and inability to comply with the required submission of urinalysis
samples, the supervising District of Maryland requests that the drug testing condition be waived by the
court.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows: ·

Mandatory Condition: You must submit to one drug test with 15 days of release from imprisonment and at
least two periodic drug tests thereafter, as determined by the court, be waived by the court.

Except as herein modified, the judgment shall remain in full force and effect.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     /s/ Michael C. Brittain
                                                     Michael C. Brittain
                                                     Supervising U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8674
                                                     Executed On: November 06, 2018
King Junior Ragland
Docket No. 5:16-CR-70-2BO
Petition For Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this    P;        day of   AJ~      ,2018, and ordered filed and
made a part of the records in the above case.


Tr~~'?~
Chief United States District Judge
